DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 10, 13-15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaller et al. (PGPub US Patent No. 10,085,633 B2).
Regarding claim 1, Schaller et al. discloses an ophthalmic curette device (10 in Fig. 3), comprising: a handle (14) having a distal end; a tube (16 in Figs. 3-4) having a proximal end connected to the distal end of the handle (14), and having a distal end and configured to be inserted through an incision into an eye (see Fig. 6); and a pressure sensor (col. 10, lines 11-13: “the DV wire 12 can include various other features which can assist in providing information to a user, such as pressure and temperature sensors”) disposed inside the tube (16, the pressure sensor is on the DV wire 12 which is capable of sliding inside the tube, therefore the sensor itself can be considered to be disposed inside the tube also) and configured to provide a signal responsively to intraocular pressure inside the eye (any pressure sensor is capable of doing this).
With respect to claim 13, Schaller et al. discloses an ophthalmic curette device (10 in Fig. 3), comprising: a handle (14) having a distal end; a tube (16 in Figs. 3-4) having a proximal end connected to the distal end of the handle (14), and having a distal end and configured to be inserted through an incision into an eye (see Fig. 6); and a temperature sensor (col. 10, lines 11-13: “the DV wire 12 can include various other features which can assist in providing information to a user, such as pressure and temperature sensors”) disposed inside the tube (16, the temperature sensor is on the DV wire 12 which is capable of sliding inside the tube, therefore the sensor itself can be considered to be disposed inside the tube also) and configured to provide a signal responsively to a temperature inside the eye (any pressure sensor is capable of doing this).
Regarding claims 10 and 21, Schaller et al. further discloses a hook or loop (24 in Fig. 4) connected to the distal end of the tube (16, “connected to” is broad, the DV wire 12 and the tube 16 are in contact and therefore the loop is connected).
Regarding claims 2 and 14, Schaller et al. further discloses wherein the tube (16 in Fig. 4) is a metal tube (col. 5, lines 7-10: “the stopper tube 16 can be manufactured out of a variety of materials, such as stainless steel, titanium, plastics, or other equivalent materials, including any number of medical grade materials”, emphasis added).
Regarding claims 3 and 15, Schaller et al. further discloses wherein the tube (16 in Fig. 4) is a polymer tube (col. 5, lines 7-10: “the stopper tube 16 can be manufactured out of a variety of materials, such as stainless steel, titanium, plastics, or other equivalent materials, including any number of medical grade materials”, emphasis added).
Regarding claim 4, Schaller et al. further discloses a temperature sensor (col. 10, lines 11-13: “the DV wire 12 can include various other features which can assist in providing information to a user, such as pressure and temperature sensors”) disposed inside the tube (16 in Fig. 4) at the distal end of the tube (16) and configured to provide a signal responsively to temperature inside the chamber of the eye (any temperature sensor is capable of doing this).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.	
Claims 5-6 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (PGPub US Patent No. 10,085,633 B2) in view of Shameli et al. (PGPub US 2019/0314089 A1).
Regarding claims 5 and 16, Schaller et al. fails to disclose a magnetic position sensor disposed inside the tube.
	In a related field (abstract), Shameli et al. teaches a curette device (400 in Fig. 2) comprising a handle (420) and a tube (432) having a proximal end connected to the distal end of the handle (420). Shameli et al. further discloses a magnetic position sensor (450 in Fig. 7) disposed inside the tube (432).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Schaller et al. disclosure to incorporate the teachings of Shameli et al. and include a magnetic position sensor disposed inside the tube. One of ordinary skill in the art would have been motivated to perform this modification to allow for the position and orientation of the tube to be tracked (see PP [0039]).
Regarding claims 6 and 17, Schaller et al. further fails to disclose wherein the magnetic position sensor includes at least one coil.
	In a related field (abstract), Shameli et al. teaches a curette device (400 in Fig. 2) comprising a handle (420) and a tube (432) having a proximal end connected to the distal end of the handle (420). Shameli et al. further discloses a magnetic position sensor (450 in Fig. 7) disposed inside the tube (432), wherein the magnetic position sensor (450) includes at least one coil (PP [0039]: “While only a single wire coil is used to form sensor (450) in the present example, sensor (450) may alternatively comprise two or more coils”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Schaller et al. disclosure to incorporate the teachings of Shameli et al. and include wherein the magnetic position sensor includes at least one coil. One of ordinary skill in the art would have been motivated to perform this modification to allow for the position and orientation of the tube to be tracked (see PP [0039]).
Claims 7-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable further in view of Schaller et al. (PGPub US Patent No. 10,085,633 B2).
Regarding claims 7 and 18, Schaller et al. fails to explicitly disclose wherein the tube has a minimum length of 2 cm.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the device of Schaller et al. such that the tube has a minimum length of 2 cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Schaller et al. would not operate differently with the claimed minimum length of the tube since the tube of Schaller et al. is intended to be inserted into an eye (see Fig. 6). Furthermore, applicant places no criticality on the tube length claimed, indicating simply that the tube has a minimum length of 2 cm “in some embodiments”.
Regarding claims 8 and 19, Schaller et al. fails to explicitly disclose wherein the tube has an outer diameter between 0.4 mm and 0.8 mm.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the device of Schaller et al. such that the tube has an outer diameter between 0.4 mm and 0.8 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Schaller et al. would not operate differently with the claimed outer diameter since the tube of Schaller et al. is intended to be inserted into an eye (see Fig. 6). Furthermore, applicant places no criticality on the tube’s outer diameter, stating that “the tube may have any suitable outer diameter and wall thickness”.
Regarding claims 9 and 20, Schaller et al. fails to explicitly disclose wherein the tube has a wall thickness between 0.03 mm and 0.2 mm.
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the device of Schaller et al. such that the tube has a wall thickness between 0.03 mm and 0.2 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984)). In the instant case, the device of Schaller et al. would not operate differently with the claimed wall thickness since the tube of Schaller et al. is intended to be inserted into an eye (see Fig. 6). Furthermore, applicant places no criticality on the tube’s wall thickness, stating that “the tube may have any suitable outer diameter and wall thickness”.
Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (PGPub US Patent No. 10,085,633 B2) in view of Berlin (PGPub US 2002/0013572 A1).
With respect to claims 11 and 22, Schaller et al. further discloses a display configured to render the pressure value (col. 10, lines 14-22: “In some embodiments, the handle can include a display which can indicate to a user one or more parameters measured by the DV system 10, such as by a measuring feature of the DV system 10. Information displayed on the display can include, for example, at least one or more of a distance measured between the distal end of the DV wire 12 and an anatomical feature, a measurement of an anatomical feature, a pressure exerted by the distal end of the DV wire 12 against tissue, pressure within the eye or temperature”).
	However, Schaller et al. fails to specifically disclose a processor configured to compute a pressure value responsively to the signal provided by the pressure sensor.
	In the same field of eye surgery (abstract), Berlin teaches a device (see Fig. 9) comprising a handle (25, see also Fig. 4) and a tube (23), wherein the tube (23) comprises a pressure sensor (83). Berlin further teaches a processor (27) configured to compute a pressure value responsively to the signal provided by the pressure sensor (PP [0061]: “servo device 27 may include a microprocessor circuit having associated operating software for reading the pressure signals and translating the signals into machine readable code”).
	It would have been prima facie obvious for one of ordinary skill in the art to have modified the Schaller et al. reference to incorporate the teachings of Berlin and include a processor configured to compute a pressure value responsively to the signal provided by the pressure sensor. One of ordinary skill in the art would have been motivated to perform this modification because adding a processor for reading the signals from the pressure sensor would involve applying a known technique to a known device ready for improvement. Furthermore, adding a processor for this purpose would have yielded predictable results.
Claims 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (PGPub US Patent No. 10,085,633 B2) in view of Berlin (PGPub US 2002/0013572 A1) and further in view of He et al. (PGPub US 2015/0342695 A1).
Regarding claims 12 and 23, Schaller et al. further discloses wherein the display is disposed on the handle (col. 10, lines 14-22: “In some embodiments, the handle can include a display…“).
	However, Schaller et al. fails to disclose wherein the processor is disposed in the handle, since Schaller et al. fails to disclose the processor as required above by claims 11 and 22.
	In the same field of eye surgery (abstract), Berlin teaches a device (see Fig. 9) comprising a handle (25, see also Fig. 4) and a tube (23), wherein the tube (23) comprises a pressure sensor (83). Berlin further teaches a processor (27) configured to compute a pressure value responsively to the signal provided by the pressure sensor (PP [0061]: “servo device 27 may include a microprocessor circuit having associated operating software for reading the pressure signals and translating the signals into machine readable code”).
	However, Berlin also fails to teach wherein the processor is disposed in the handle, stating only that it is “coupled to said handset” (see claim 33).
	In the same field of eye surgery (abstract), He et al. teaches a device (100 in Fig. 2A) comprising a tube (108) and a handle (114), including sensors for receiving signals (PP [0038]). He et al. further teaches a signal processor (114) disposed in the handle (115, PP [0039]: “The signal processor 114 can be incorporated within a tool handle 115 of the tool 102, as illustrated in FIG. 2A”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have further modified the Schaller et al. and Berlin combination to incorporate the teachings of He et al. and include wherein the processor is disposed in the handle. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of processor locations that is known in the art and would have yielded predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771  

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771